 



EXHIBIT 10.11.6
ARE-20/22/1300 FIRSTFIELD QUINCE ORCHARD, LLC
January 3, 2006
IOMAI Corporation
20 Firstfield Road
Gaithersburg, Maryland 20878
Attention: Mr. Rip Wilson

     
Re:
  Lease Agreement between ARE-20/22/1300 Firstfield Quince Orchard, LLC
 
  (“Landlord”) and IOMAI Corporation (“Tenant”) regarding that certain Premises
 
  located at 20 Firstfield Road, Gaithersburg, Maryland 20878 (the “Property”)

Dear Rip:
     Pursuant to the terms of that certain Fourth Amendment to Lease, dated as
of October 26, 2005 (the “Fourth Amendment”), Landlord and Tenant amended the
above-referenced Lease Agreement (said Lease Agreement, as previously amended by
that certain First Amendment to Lease, dated November 29, 2001, that certain
Second Amendment to Lease, dated April 14, 2003, and Third Amendment to Lease,
dated August 28, 2003, and amended by the Fourth Amendment, is herein
collectively the “Lease”). Under the Fourth Amendment, Tenant and Landlord,
among other things, agreed to expand the premises under the Lease, to include
the Third Expansion Space (as defined in the Fourth Amendment). Also under the
Fourth Amendment, Tenant was given a tenant improvement allowance in the amount
of $15.00 per rentable square foot of the Third Expansion Space (the “Third
Expansion TIA”) to be used by Tenant to improve the Third Expansion Space and to
be administered in accordance with the terms of the Third Expansion Work Letter
(as defined in the Fourth Amendment) which is attached as Exhibit B to the
Fourth Amendment.
     Tenant has now requested and Landlord has agreed to provide to Tenant an
additional tenant improvement allowance in the amount of $280,000 (the
“Additional Tenant Improvement Allowance”), to be used by Tenant for the
completion of those certain “Tenant Improvements” defined in the Third Expansion
Work Letter and which relate to the Third Expansion Space. The Additional
Improvement Allowance shall be disbursed by Landlord to Tenant in accordance
with the terms of the Third Expansion Work Letter, in the same manner as the
Third Expansion TIA and as if the Additional Tenant Improvement Allowance were
provided for thereunder. Tenant further shall only use the Additional Tenant
Improvement Allowance consistent with the terms of the Third Expansion Work
Letter.

 



--------------------------------------------------------------------------------



 



IOMAI Corporation
January 3, 2006
Page 2
     In consideration for the Additional Tenant Improvement Allowance, Tenant
shall pay to Landlord, as Additional Rent, equal monthly payments in an amount
necessary to fully amortize the Additional Tenant Improvement Allowance over the
remainder of the term of the Lease, at an annual interest rate of 10.5%. Such
payments of Additional Rent shall be made on the first day of each month
commencing effectively as of the date such funds are drawn down and continuing
through and including May 31, 2013, as set forth on Schedule 1 attached hereto.
     This letter agreement shall be considered a supplement to the Lease and
shall be enforceable against the parties in accordance with the enforcement
provisions set forth in the Lease.
     Please evidence your agreement to the terms contained herein by
countersigning this letter where indicated below and returning an original to
the undersigned.

                  ARE-20/22/1300 FIRSTFIELD QUINCE ORCHARD, LLC, a Delaware
limited liability company    
 
                By:   ARE-GP/VI Holdings QRS Corp., a Delaware corporation,
managing member
 
                    By:   /s/ Jennifer Pappas                  
 
      Name:   Jennifer Pappas    
 
      Title:   V.P. & Assistant Secretary    

AGREED AND ACCEPTED AS OF THIS
3rd DAY OF JANUARY, 2006
IOMAI CORPORATION,
a Delaware corporation

     
By:
  /s/ Stanley C. Erck
 
   
Name:
  Stanley C. Erck
 
   
Title:
  President & CEO
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
To Follow

 